Citation Nr: 0724492	
Decision Date: 08/08/07    Archive Date: 08/20/07	

DOCKET NO.  06-03 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to specially adapted housing under 
38 U.S.C.A. § 2101(a) (West 2002). 

2.  Entitlement to a special home adaptation grant under 
38 U.S.C.A. § 2101(b) (West 2002).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from October 1946 to March 
1948.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  Service connection has been established for coronary 
artery disease, status post myocardial infarction, evaluated 
as 100 percent disabling and for nicotine dependence, 
evaluated as noncompensably disabling.

2.  The veteran does not have a permanent and total service-
connected disability that produces loss or loss of use of 
both extremities such as to preclude locomotion without the 
aid of braces or crutches, cane or a wheelchair; blindness of 
both eyes having only light perception, plus loss or loss of 
use of one lower extremity; or loss or loss of use of one 
lower extremity, together with residuals of an organic 
disease or injury or the loss of use of one other extremity 
which affects the function of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.

3.  The veteran does not have a permanent and total service-
connected disability which causes blindness in both eyes with 
5/200 visual acuity or less, or the anatomical loss or loss 
of use of both hands.  


CONCLUSIONS OF LAW

1.  The requirements for specially adapted housing have not 
been met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.809 (2006).

2.  The requirements for a special home adaptation grant have 
not been met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.809a (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in January 2005, April 2005 and May 2006.  
The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  

The veteran and his attorney have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

The veteran filed a claim for specially adapted housing or a 
special home adaptation grant in October 2004.  Under VA 
regulations pertaining to specially adapted housing, a 
veteran is entitled to this benefit when he has demonstrated 
an entitlement to compensation for a permanent and total 
service-connected disability, (1) due to the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, cane, or a 
wheelchair, or (2) which includes (A) blindness in both eyes, 
having only light perception, plus (B) loss or loss of use of 
one lower extremity, or (3) due to the loss of use of one 
lower extremity together with (A) residuals of organic 
disease or injury, or (B) loss or loss of use of one upper 
extremity, which so affect the function of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, cane, or a wheelchair.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809(b).  

In order to warrant a special home adaptation grant the 
veteran must be entitled to compensation for a permanent and 
total service-connected disability which (A) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(B) includes the anatomical loss or loss of use of both 
hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b).  


At the outset, the Board observes that the veteran's service-
connected disabilities consist of coronary artery disease, 
status post myocardial infarction, evaluated as 100 percent 
disabling, and for nicotine dependence evaluated as 
noncompensably disabling.  Based on these disabilities, the 
Board finds that the veteran does not meet the requirements 
for a special home adaptation grant.  The veteran is not 
entitled to compensation for a permanent and total disability 
which is due to blindness of both eyes or the anatomical loss 
of use of both hands.  The Board observes that the veteran 
does not contend that he is blind or that he has the 
anatomical loss or loss of use of both hands.  Therefore, the 
Board concludes that the veteran does not meet the 
requirements for a special home adaptation grant under the 
provisions of 38 U.S.C.A. § 2101 (b).  

With respect to specially adapted housing, the Board 
similarly finds that the veteran does not meet the 
requirements for this benefit.  In this regard, the veteran's 
service-connected coronary artery disease, which is 
considered permanent and total for disability compensation 
purposes, is not shown to have produced loss or loss of use 
of both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, cane or a wheelchair; 
blindness in both eyes, plus the anatomical loss or loss of 
use of one lower extremity; or the loss of use of one lower 
extremity with either the residuals of organic disease or 
injury or loss of use of one upper extremity which so affects 
the function of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  VA medical records do not disclose the absence 
of any of the veteran's upper or lower extremities and an 
outpatient treatment record dated in July 2005 showed the 
veteran's corrected visual acuity was 20/20 bilaterally.  

While the Board acknowledges that the veteran is confined to 
a wheelchair, as noted in a VA outpatient treatment record 
dated in April 2005, the need for a wheelchair was not due to 
loss or loss of use of his lower extremities as a result of 
his service-connected coronary artery disease.  Accordingly, 
in the absence of the requisite disability due to permanent 
and total service-connected disabilities, the Board concludes 
that entitlement to specially adapted housing is not 
established.


ORDER

Specially adapted housing under 38 U.S.C.A. § 2101(a) is 
denied.

A special home adaptation grant under 38 U.S.C.A. § 2101(b) 
is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


